Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Response to Amendment
	Applicant's amendment dated 02/09/2021 in which claims 1-2 were amended has been entered of record. Currently, claims 1-21 are pending in light of the amendment.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

s 1-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jungmann (U.S. Patent Publication 2015/0015274).

Claim 1. A system to evaluate a static random access memory (SRAM) including peripheral devices comprising: a read ring oscillator (first row of SRAM array comprising ring taught oscillator Fig 2) to characterize a peripheral N-device (NMOS transistor in INV1 Fig 2), the read ring oscillator further to characterize the SRAM through a read operation (SRAM 32 through a read when read voltages are applied cell 32, detecting read instability taught in [0020]); a write ring oscillator (last row of SRAM array comprising ring taught oscillator Fig 2) to characterize a peripheral P-device (PMOS transistor in INV2 36 Fig 2), the write ring oscillator further to characterize the SRAM through a write operation (SRAM 32 through a write when write voltages are applied to cell 32); data processing and logic (outputs Dout and Dout2 processed by the processor coupled to the memory) to calculate a global variation in the N and P devices in an integrated circuit (outputs of Dout and Dout2 comprising the global variations in the N and P devices addressed above are calculated by divider 26) based on the characterization of a plurality of peripheral N-devices (plurality of peripheral N devices described above over a plurality of cells in the memory array), a plurality of peripheral P-devices (plurality of peripheral P devices described above over a plurality of cells in the memory array), and a plurality of memory arrays of the SRAM (Plurality of arrays of SRAM cells taught in Fig 2).



Claim 3. The apparatus of claim 1, further comprising: a write assist circuit, switched into the memory array when the characterization indicates that compensation is needed (40 Fig 2 assists in writing when the characterization indicates that compensation is needed).

Claim 4. The apparatus of claim 1, further comprising: a processor to process the simulation data and the sensed data (processor coupled to SRAM of Fig 2, simulation data taught in Fig 4), and to generate control and compensation signals when the processing determines that compensation is needed for variability of the SRAM device (The processor generates control signals comprising enable 16 Fig 1 and compensation signals comprising divided signals taught in Fig 1 when the processing determines that compensation is needed for variability of the SRAM device taught in Fig 2).

Claim 5. The apparatus of claim 1, further comprising: the peripheral P-device (PMOS transistor in INV2 36 Fig 2) characterized by pre-charging of a bitline-bar (BLB) (BLC Fig 2) through the peripheral P-device to detect the peripheral P-device corner through a pre-charge operation (precharge through 58 on to BLC); an SRAM array (array of SRAM cells Fig 2) characterized by pre-charging the BLB (BLC Fig 2) through P-

Claim 6. The apparatus of claim 1, further comprising: the peripheral N-device (NMOS transistor in INV1 Fig 2), the peripheral N-device characterized by discharge of the bitline (BL) (BLT Fig 2) to detect the peripheral N-device corner through a leak operation (BLT Fig 2 is coupled to INV1 which is coupled to a ground leak operation); an SRAM array (array of SRAM cells Fig 2) further characterized by discharging the bitline (BLT) through bit-cell N-devices of the SRAM array through a read operation (NMOS transistor in INV1 Fig 2 of each cell activated by WL signal through 54 through a read operation); the read ring oscillator further used to characterize the peripheral N-device (NMOS transistor in INV1 Fig 2) and the N-devices of the SRAM array (NMOS transistor in INV1 Fig 2 of each cell of the SRAM array).

Claim 7. A method to evaluate a static random access memory (SRAM) including peripheral devices comprising: characterizing a peripheral N-device (NMOS transistor in INV1 Fig 2) process corner through a read operation (SRAM 32 through a read when read voltages are applied cell 32, detecting read instability taught in [0020]); characterizing the SRAM through a read operation (through WL Fig 2); characterizing a peripheral P-device (PMOS transistor in INV2 36 Fig 2) process corner through a write 

Claim 8. The method of claim 7, further comprising: switching a read assist circuit into the memory array when the characterization indicates that compensation is needed (40 Fig 2 assists in reading when the characterization indicates that compensation is needed).

Claim 9. The method of claim 7, further comprising: switching a write assist circuit into the memory array when the characterization indicates that compensation is needed (46 Fig 2 assists in writing when the characterization indicates that compensation is needed).

Claim 10. The method of claim 7, further comprising: evening out local variability impact of SRAM device sensing, based on the plurality of memory arrays (Divider 26 Fig 1 evens out local variability impact of SRAM device sensing, based on the plurality of memory arrays of cells of Fig 2).



Claim 12. The method of claim 7, further comprising: characterizing the peripheral P-device (PMOS transistor in INV2 36 Fig 2) by pre-charging of a bitline-bar (BLB) (BLC Fig 2) through the peripheral P-device to detect the peripheral P-device corner through a pre- charge operation (precharge through 58 on to BLC); characterizing an SRAM array (array of SRAM cells Fig 2) by pre-charging the BLB (BLC Fig 2) through P-devices of the SRAM array (transistors 58 Fig 2 of cells in the array)  to detect the SRAM array's P-device corner through a write operation (at Dout Fig 2); wherein a frequency of a write ring oscillator (last row of SRAM array comprising ring taught oscillator Fig 2) driven by the bitline-bar (BLC Fig 2) rate of charge is used to characterize the peripheral P-device and the P-devices of the SRAM array (frequencies of ring oscillator going to frequency counter 28 Fig 2).

Claim 13. The method of claim 7, further comprising: characterizing the peripheral N-device (NMOS transistor in INV1 Fig 2) by discharge of the bitline (BL) (BLC Fig 2) to detect the peripheral N-device corner through a leak operation (BLT Fig 2 is coupled to 

Claim 14. The method of claim 7, wherein the characterizing utilizes a ring oscillator (SRAM array comprising ring taught oscillator Fig 2 to characterize).

Claim 15. The method of claim 14, wherein a read ring oscillator is used to characterize the N-devices (first row of SRAM array comprising ring taught oscillator Fig 2), and a write ring oscillator is used to characterize the P-devices (last row of SRAM array comprising ring taught oscillator Fig 2).

Claim 16. A system to evaluate a static random access memory (SRAM) including peripheral devices comprising: a common read oscillator (first row of SRAM array comprising ring taught oscillator Fig 2) to characterize peripheral N-devices (NMOS transistors in INV1s of memory array of cells in Fig 2) and N-devices in the SRAM (NMOS transistors in SRAM cells taught in Fig 2); a common write ring oscillator (last row of SRAM array comprising ring taught oscillator Fig 2) to characterize peripheral P-devices (PMOS transistors in INV2s of memory array of cells in Fig 2) and P-devices in 

Claim 17. The apparatus 16, further comprising: an assist circuit to be switched into the memory array, the assist circuit comprising one or more of: a read assist circuit, switched into the memory array when the characterization indicates that compensation is needed (40 Fig 2 assists in reading when the characterization indicates that compensation is needed); and a write assist circuit, switched into the memory array when the characterization indicates that compensation is needed (46 Fig 2 assists in writing when the characterization indicates that compensation is needed).

Claim 18. The apparatus of claim 16, further comprising: a processor to process the simulation data and the sensed data (processor coupled to SRAM of Fig 2, simulation data taught in Fig 4), and to generate control and compensation signals when the processing determines that compensation is needed for variability of the SRAM device (The processor generates control signals comprising enable 16 Fig 1 and compensation signals comprising divided signals taught in Fig 1 when the processing determines that compensation is needed for variability of the SRAM device taught in Fig 2).



Claim 20. The apparatus of claim 19, further comprising: the peripheral N-device (NMOS transistor in INV1 Fig 2), the peripheral N-device characterized by discharge of the bitline (BL) (BLC Fig 2) to detect the peripheral N-device corner through a leak operation (BLT Fig 2 is coupled to INV1 which is coupled to a ground leak operation); an SRAM array (array of SRAM cells Fig 2) further characterized by discharging the bitline (BLC) through bit-cell N-devices of the SRAM array through a read operation (NMOS transistor in INV1 Fig 2 of each cell activated by WL signal through 54 through a read operation); the read ring oscillator further used to characterize the peripheral N-device (NMOS transistor in INV1 Fig 2) and the N-devices of the SRAM array (NMOS transistors in SRAM cells taught in Fig 2).

.

Response to Arguments

Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
Newly amended claim 1 is rejected in the 102 above. For the read ring oscillator examiner indicates the first row of cells, SRAM cell taught in Fig 2, which comprises a ring oscillator. Ring oscillator taught in Fig 1 and 2. For the write ring oscillator examiner indicates the last row of cells, SRAM cell taught in Fig 2, which comprises a ring oscillator. Ring oscillator taught in Fig 1 and 2. Two separate oscillators are taught. 
Newly amended claim 2 is rejected in the 102 above. 40 is external to SRAM cell 32.
Claim 3 is rejected in the 102 above.
	With respect to claim 7, examiner teaches characterizing a peripheral N-device, NMOS transistor in INV1 Fig 2, process corner.
	With respect to arguments of claim 18 applicant recites the limitations of claim 16 instead of the limitations of claim 18. With respect to claim 16, examiner teaches characterizing peripheral N-devices, NMOS transistors in INV1s of memory array of 
Arguments are therefore moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827